Citation Nr: 1211457	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-24 895	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder as the result of VA treatment.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney at Law 


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active military duty from January 12, 1971 to April 14, 1971.   

In October 2011, the Board of Veterans' Appeals (Board) remanded the issue on appeal to the Department of Veterans Affairs (VA) regional office in Muskogee, Illinois (RO) for the issuance of notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was sent to the Veteran, with a copy sent to his attorney, on November 13, 2011.

Consequently, there has been substantial compliance with the October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The RO has treated the issue on appeal on a de novo basis.  However,  even if the RO determined that new and material evidence was presented to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder as the result of VA treatment, such is not binding on the Board, and the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  


FINDINGS OF FACT

1.  The original claim entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment was denied by rating decision in August 2006; the Veteran was notified of the decision later in August 2006, and he did not timely appeal.   

2.  A claim to reopen, which was received by VA in November 2008, was denied by rating decision dated in February 2009.  The Veteran timely appealed.

3.  The evidence received subsequent to the August 2006 denial does not relate to the unsubstantiated fact indicating that the Veteran has a dental disorder due to VA fault and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder.  


CONCLUSIONS OF LAW

1.  The August 2006 RO decision that denied compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has not been received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in November 2011 that informed him of the requirements needed to reopen a previously denied claim.  The Veteran was informed in a September 2010 letter of the requirements for a claim for benefits under the provisions of 38 U.S.C.A. § 1151.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No private medical evidence was subsequently added to the claims file after the November 2011 letter.  

The Veteran was informed in the September 2010 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.
In this case, the VCAA notification letter provided to the Veteran in November 2011 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence did not show a disability of the gums due to VA treatment.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA examination with opinion was obtained in 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment.  He contends that he has gum disease as a result of medication he was prescribed by VA for his seizure disorder.

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran has a dental disorder due to VA treatment.  

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder as the result of VA treatment was originally denied by rating decision in August 2006 because the evidence did not show a disability of the gums due to VA treatment.  The Veteran was notified of the denial later in August 2006, and he did not timely appeal.  Although the Veteran has contended that he did not receive the August 2006 notification, it was not returned to VA as undeliverable.  However, there is a presumption of regularity that the notice of the VA decision was mailed to the Secretary to the Veteran's last known address on the date that the decision was issued.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The Veteran attempted to reopen the claim in November 2008, which was denied by rating decision in February 2009, and the Veteran timely appealed.

The evidence on file at the time of the August 2006 RO decision consisted of the Veteran's service treatment records and relevant VA treatment records dated in November 1971 and September 1986.  

The Veteran's service treatment records do not reveal any pertinent complaints or findings of a dental disorder.

November 1971 VA treatment records show treatment for ulcerative gingivitis; the diagnosis was acute necrotizing ulcerative gingivitis (ANUG).  The Veteran was evaluated for seizures in February 1972, and it was noted in September 1973 that he was taking Dilantin for seizures.  VA treatment reports for September 1986 reveal that screening showed calculus and oral prophylaxis.

The evidence received by VA since August 2006 consists of VA treatment reports dated from January 2005 to July 2006, a medical excerpt added to the file in January 2009, a VA dental evaluation in February 2011, a VA Addendum dated in April 2011, and written statements by and on behalf of the Veteran.  

A treatment records from January 2005 to July 2006, which were added to the claims files in August 2006, include notations that the Veteran was taking Dilantin.  It was reported in July 2006 that the Veteran had been told by a dental provider that the Dilantin had caused gingival hypertrophy.

Added to the file in January 2009 is a medical excerpt from the internet on Dilantin, including the side effects such as overgrowth of the gums.
It was noted on VA dental examination in February 2011, which included review of the claims files, that the Veteran has been receiving Dilantin therapy from VA since 1972 for a seizure disorder.  Physical examination showed generalized subgingival and supragingival calculus.  Gingiva looked healthy and pink with nice, sharp margins.  There was a thin layer of calculus around the gingival area of the posterior teeth and a thick bridge of calculus around the neck of the mandibular teeth.  The examiner noted that Dilantin can cause gingival hyperplasia, with the biggest factor causing gingival hyperplasia being poor oral hygiene.

According to the April 2011 Addendum, ANUG was reported in 1971, which is prior to the Veteran's treatment with Dilantin.  Additionally, the Veteran's gingiva looked healthy.  His teeth were considered in very good condition except for tartar buildup, which the examiner noted was due to the lack of professional cleaning in over three years.  It was the examiner's opinion that the Veteran did not have permanent dental problems or issues associated with the administration of Dilantin.

The Board has reviewed the evidence received into the record since the August 2006 RO denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment.

Although the evidence added to the claims file since August 2006 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the August 2006 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran has a current gum disability due to VA treatment.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  In fact, the new medical evidence includes VA examination with nexus opinion in February 2011, with an April 2011 Addendum, based on review of the claims files and examination of the Veteran, that is against the claim.  There is no nexus opinion in favor of the claim.

Accordingly, the Board finds that the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment is not reopened.


ORDER

As new and material evidence has not been received, compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder due to VA treatment is not reopened; the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


